 

Exhibit 10.1(m)

 

July 27, 2017

 

Pensare Acquisition Corp.

1720 Peachtree Street

Suite 629

Atlanta, GA 30309

 

EarlyBirdCapital, Inc.

366 Madison Avenue

New York, New York 10017

 

Re           Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Pensare Acquisition Corp., a Delaware corporation (the “Company”),
and EarlyBirdCapital, Inc., as representative of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 27,000,000 of the Company’s units (the “Units”), each
comprised of one share of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), one right to receive one-tenth of one share of Common
Stock (each, a “Right”) and one-half of one warrant (each, a “Warrant”).  Each
whole Warrant entitles the holder thereof to purchase one share of Common Stock
at a price of $11.50 per share, subject to adjustment.  The Units shall be sold
in the Public Offering pursuant to the registration statements on Form S-1,
Nos. 333-219162 and 333-219518 and the prospectus (the “Prospectus”) filed by
the Company with the Securities and Exchange Commission (the “Commission”) and
the Company has applied to have the Units listed on the NASDAQ Capital Market. 
Certain capitalized terms used herein are defined in paragraph ten hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned, hereby agrees with the Company as follows:

 

1.          The undersigned agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, the undersigned shall vote all the Founder Shares
owned by the undersigned and any shares acquired by the undersigned in the
Public Offering or the secondary public market in favor of such proposed
Business Combination.

 

2.         The undersigned hereby agrees that in the event that the Company
fails to consummate a Business Combination within the time period set forth in
the Company’s amended and restated certificate of incorporation, as the same may
be amended from time to time, the undersigned shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than ten business days
thereafter, redeem 100% of the Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest not previously released to the Company to pay its franchise and income
taxes, divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law.  The
undersigned agrees that the undersigned will not propose any amendment to the
Company’s amended and restated certificate of incorporation that would affect
the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be amended from time to time, unless the Company
provides its Public Stockholders with the opportunity to redeem their shares of
Common Stock upon approval of any such amendment at a per share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes,
divided by the number of then outstanding Offering Shares. 



 

 



 



The undersigned acknowledges that the undersigned has no right, title, interest
or claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares.  The undersigned hereby further waives, with respect to
any shares of the Common Stock held by the undersigned, any redemption rights
the undersigned may have in connection with the consummation of a Business
Combination, including, without limitation, any such rights available in the
context of a stockholder vote to approve such Business Combination or in the
context of a tender offer made by the Company to purchase shares of the Common
Stock (the undersigned shall be entitled to redemption and liquidation rights
with respect to any shares of the Common Stock (other than the Founder Shares)
the undersigned holds if the Company fails to consummate a Business Combination
within 24 months from the date of the closing of the Public Offering.

 

3.         During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the undersigned
shall not (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
shares of Common Stock, Rights, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by the
undersigned, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any Units, shares of Common Stock, Rights, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by the undersigned, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clause (i) or (ii). The
undersigned further agrees that the foregoing restrictions shall be equally
applicable to any issuer directed Units that the undersigned may purchase in the
Public Offering.

 

4.         (a) In order to minimize potential conflicts of interest that may
arise from multiple corporate affiliations, the undersigned hereby agrees that
until the earliest of the Company’s initial Business Combination or liquidation,
the undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding
deferred underwriting commissions and taxes payable on the income accrued on the
Trust Account), subject to any pre-existing fiduciary or contractual obligations
the undersigned might have.

 

(b)       The undersigned hereby agrees not to participate in the formation of,
or become an officer or director of, any other blank check company until the
Company has entered into a definitive agreement with respect to a Business
Combination or the Company has failed to complete a Business Combination within
the required time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be amended from time to time.

 

(c)       The undersigned hereby agrees and acknowledges that:  (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of his or her obligations in this Letter Agreement,
(ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

5.         (a) On the date of the Prospectus, the Founder Shares will be placed
into an escrow account maintained in New York, New York by Continental Stock
Transfer & Trust Company, acting as escrow agent. 

 

(b)       The undersigned agrees that it shall not effectuate any Transfer of
Private Placement Warrants or Common Stock underlying such warrants, until after
the completion of a Business Combination.

 

(c)        Notwithstanding the provisions of paragraph 5(b), Transfers of
Private Placement Warrants are permitted to (a)  the Company’s officers,
directors, consultants or their affiliates; (b)  to an entity’s members; (c)  to
relatives and trusts for estate planning purposes; (d)  pursuant to a qualified
domestic relations order; (e) by private sales made at or after the consummation
of a Business Combination at prices no greater than the price at which the
shares were originally purchased; or (f) to the Company for no value for
cancellation in connection with the consummation of a Business Combination;
provided, however, that in the case of clauses (a) through (e) these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 



2

 

 

6.         The undersigned’s biographical information furnished to the Company
that is included in the Prospectus is true and accurate in all respects and does
not omit any material information with respect to the undersigned’s background. 
The undersigned’s questionnaire furnished to the Company is true and accurate in
all respects.  The undersigned represents and warrants that:  the undersigned is
not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; the
undersigned has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities;
and the undersigned is not currently a defendant in any such criminal
proceeding; and the undersigned has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked.

 

7.         Except as disclosed in the Prospectus, neither the undersigned nor
any affiliate of the undersigned, shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is).

 

8.         The undersigned has full right and power, without violating any
agreement to which the undersigned is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and to serve as an officer of the
Company or as a director on the board of directors of the Company, as
applicable, and hereby consents to being named in the Prospectus as an officer
and/or director of the Company, as applicable. The undersigned agrees to be an
officer and/or director of the Company until the earlier of the consummation by
the Company of a Business Combination or the liquidation of the Company.

 

9.         The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s amended and restated certificate of incorporation
prior to the consummation of a Business Combination unless the Company provides
holders of Offering Shares with the opportunity to have their shares redeemed
upon such approval in accordance with the certificate of incorporation.

 

10.       As used herein, (i) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses
or entities; (ii) “Founder Shares” shall mean the shares of Common Stock of the
Company held by the initial stockholders of the Company prior to the
consummation of the Public Offering; (iii) “Private Placement Warrants ” shall
mean the Warrants to purchase 9,500,000 shares of Common Stock (or up to
10,512,500 shares of Common Stock if the Underwriters’ over-allotment option is
exercised in full) that are acquired for an aggregate purchase price of
$9,500,000 (or $10,512,500 if the Underwriters’ over-allotment option is
exercised in full), or $1.00 per Warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (iv) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).



 



3

 

 

11.       This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.  This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

12.       No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party.  Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee.  This Letter Agreement shall be binding on
the undersigned and each of their respective successors, heirs, personal
representatives and assigns.

 

13.       This Letter Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  The parties hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the courts of New York
City, in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

14.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

15.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the Public Offering. Nothing contained herein
shall be deemed to render the Underwriters a representative of, or a fiduciary
with respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

16.       This Letter Agreement shall terminate on the earlier of (i) the
consummation of the Business Combination or (ii) the liquidation of the
Company; provided, however, that such termination shall not relieve the
undersigned from liability for any breach of this agreement prior to its
termination.

 

[Signature page follows]

  

4

 



 





      Sincerely,                 By: /s/ Dr. Robert Willis         Name: Dr.
Robert Willis           Acknowledged and Agreed:                

PENSARE ACQUISITION CORP.

              By: /s/ Darrell J. Mays         Name:  Darrell J. Mays        
Title: Chief Executive Officer                

EARLYBIRDCAPITAL, INC.

 

      By: /s/ Steven Levine         Name:  Steven Levine         Title: Chief
Executive Officer      





 



[Signature Page to Letter Agreement]



 



 